NELSON, Circuit Justice.
The amendment of the claim will hardly help out the novelty of the improvement, against the proof of lamps previously in use, embracing substantially a similar arrangement of the parts connecting the lamp with the lantern. Causing “the attachment of the lamp to the lantern by the operation of pressing the lantern down upon the spring catches,” is not well distinguishable from the process of causing the attachment by pressing the lamp upwards through the aperture into the lantern —the mode of fastening being the same— which seems to have been in general use at the date of this discovery. The construction of the parts is the same, in substance, in the reissue, as that described in the original patent, but the patentees suppose that they have avoided the objection by changing the form of the claim. I think they have fallen into an error; and that the claim itself, as set forth in the reissue, is not the ■subject of a patent, but is a mere result from the arrangement and combination of the parts.
Then, as to the second claim — the arrangement of the thumb pieces attached to the springs. This is but a change of form. The springs may, perhaps, be worked with greater facility than when the thumb piece is straight, instead of being bent; but the change is only in degree. It involves no invention. It is simply the device of the mechanic.
Upon the whole, I think it quite clear that the improvement described in the original patent was the one which the patentees supposed they had made, and that 'the change of the claim in the reissue was an afterthought, resorted to after the trial, in May, 1855, in the District of Massachusetts; and further, that, upon the proofs, there was nothing original or novel set forth in either patent.
A decree must be entered, dismissing the bill.